Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 14, 2019

                                       No. 04-19-00315-CV

              Juan Jesus Isaias LOPEZ, EBG Cargo LLC Mario Albert Rodriguez,
                                        Appellants

                                                 v.

                                      Lawrence STURDEN,
                                            Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CVA001873D1
                          Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
        The court reporter’s second request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on or before September 5, 2019. No further extensions
will be granted absent extenuating circumstances.



                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2019.



                                                      ___________________________________
                                                      Keith E. Hottle,
                                                      Clerk of Court